UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAM PARTY, ET AL.,
Plaintiffs,

- against —

KOSINSKI, ET AL.,
Defendants.

 

HURLEY, ET AL.,
Plaintiffs,
- against —
KOSINSKI, ET AL.,

Defendants.

 

LIBERTARTAN PARTY, ET AL.,
PLAINTIFFS,

- AGAINST —

NEW YORK BOARD OF ELECTIONS, ET AL.,

DEFENDANTS.

 

JOHN G. KOELTL, District Judge:

 

 

 

USDS SDNY

DOCUMENT

ELEC. 30NICALLY FILED
DOC #: _

 

 

 

 

 

 

 

DATE FILED: WA/A0U

20-av-323 (JGK)

ORDER

 

20-cv-4148 (JGR)

20-cev-5820 (JGK)

The Court will hold a teleconference on July 6, 2021 at 3:00

pm. Dial-in: 888 363-4749, access code:

SO ORDERED.

Dated: New York, New York
July 2, 2021

 

8140049.

 

~ John G. Koeltl
United States District Judge

 
